                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 HOT SPRINGS DIVISION

RAFTER W INDUSTRIES, LLC                                                                PLAINTIFF


v.                                    Case No. 6:19-cv-6020


BRP US, INC. and
MTA DISTRIBUTING, LLC                                                               DEFENDANTS

                                             ORDER

       Before the Court is the Stipulation of Dismissal Pursuant to Fed. R. Civ. P. 41(a)(1) filed

by Plaintiff Rafter W Industries, LLC and Separate Defendant MTA Distributing, LLC. (ECF No.

9). The Court finds that no response is necessary and that the matter is ripe for consideration.

       On July 1, 2019, Separate Defendant MTA Distributing, LLC filed the instant stipulation,

stating that it and Plaintiff have resolved all disputes between them. The stipulation further states

that Plaintiff’s claims against Separate Defendant MTA Distributing, LLC may be dismissed with

prejudice.

       An action may be dismissed by “a stipulation of dismissal signed by all parties who have

appeared.” Fed. R. Civ. P. 41(a)(1)(A)(ii). “Caselaw concerning stipulated dismissals under Rule

41(a)(1)(A)(ii) is clear that the entry of such a stipulation of dismissal is effective automatically

and does not require judicial approval.” Gardiner v. A.H. Robins Co., 747 F.2d 1180, 1189 (8th

Cir. 1984). Thus, Plaintiff’s claims against Separate Defendant MTA Distributing, LLC were

effectively dismissed when the parties filed the instant stipulation. However, for purposes of

maintaining the Court’s docket, the Court nonetheless issues this order.

       The instant stipulation is signed by Plaintiff and Separate Defendant MTA Distributing,

LLC. Accordingly, all of Plaintiff’s claims against Separate Defendant MTA Distributing, LLC

are hereby DISMISSED WITH PREJUDICE. If any party desires that the terms of settlement
be a part of the record therein, those terms should be reduced to writing and filed with the Court

within thirty (30) days of the entry of this judgment. The Court retains jurisdiction to vacate this

order upon cause shown that the settlement has not been completed and further litigation is

necessary.    Plaintiff’s claims against Separate Defendant BRP US, Inc. remain for further

resolution.

       IT IS SO ORDERED, this 2nd day of July, 2019.

                                                             /s/ Susan O. Hickey
                                                             Susan O. Hickey
                                                             Chief United States District Judge




                                                 2
